Name: Commission Implementing Decision (EU) 2015/567 of 7 April 2015 amending Annex I to Decision 2003/467/EC as regards the declaration of Lithuania as an officially tuberculosis-free Member State as regards bovine herds (notified under document C(2015) 2161) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  means of agricultural production
 Date Published: 2015-04-09

 9.4.2015 EN Official Journal of the European Union L 93/69 COMMISSION IMPLEMENTING DECISION (EU) 2015/567 of 7 April 2015 amending Annex I to Decision 2003/467/EC as regards the declaration of Lithuania as an officially tuberculosis-free Member State as regards bovine herds (notified under document C(2015) 2161) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 4 of Annex A.I thereof, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals. It lays down the conditions whereby a Member State may be declared officially tuberculosis-free as regards bovine herds. (2) Chapter 1 of Annex I to Commission Decision 2003/467/EC (2) lists the Member States which are declared officially tuberculosis-free as regards bovine herds. (3) Lithuania has submitted to the Commission documentation demonstrating compliance for its whole territory with the conditions laid down in Directive 64/432/EEC for officially tuberculosis-free status as regards bovine herds. Accordingly, it should be declared an officially tuberculosis-free Member State as regards bovine herds. (4) The list set out in Chapter 1 of Annex I to Decision 2003/467/EC should therefore be amended to include Lithuania. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 April 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). ANNEX In Annex I to Decision 2003/467/EC, Chapter 1 is replaced by the following: CHAPTER 1 Officially tuberculosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia FR France LV Latvia LT Lithuania LU Luxembourg HU Hungary NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden